 

Exhibit 10.1

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”), dated as of April 28, 2017, is made
by and between ELITE PHARMACEUTICALS, INC., a Nevada corporation (the
“Company”), and Nasrat Hakim (the “Holder” and, along with the Company, the
“Parties”), as a holder of the Hakim Shares (as defined below).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to exchange (the “Exchange”) 158,017,321
shares (the “Hakim Shares”) of the Company’s common stock, par value $0.001 per
share (the “Common Stock”) owned by the Holder for 24.0344 shares of the
Company’s new Series J Convertible Preferred stock (the “Series J Preferred
Shares”) and Warrants to purchase an aggregate of 79,008,661 shares of the
Company’s Common Stock (the “Warrants” and, with the above number of Series J
Preferred Shares, the “New Hakim Securities”); and the Holder desires to effect
the Exchange as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:

 

1.            The Exchange. The Company and the Holder hereby agree that at the
Closing referred to below, the Holder will exchange all of the Hakim Shares for
the New Hakim Securities. The forms of Certificate of Designations for the
Series J Preferred Shares and the Warrant are attached hereto as Exhibits A and
B, respectively.

 

2.            Closing. Upon satisfaction of the conditions set forth below, a
closing shall occur at the principal offices of the Company, or such other
location as the parties shall mutually agree. At Closing, the following
conditions shall be met: (i) the Holder shall deliver a stock power or such
other documentation required by the Company’s transfer agent to transfer the
Hakim Shares (which all are in book entry form at the Company’s transfer agent)
to the Company; and (ii) the Company shall deliver to the Holder a Series J
Convertible Preferred stock certificate representing the Series J Preferred
Shares to be issued to the Holder under this Agreement and a Warrant, both in
the name of the Holder.

 

3.           Further Assurances. Each Party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other Party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

4.            Representations and Warranties of the Holder. The Holder
represents and warrants as of the date hereof and as of the closing to the
Company as follows:

 

a.           Authorization; Enforcement.  The Holder has the requisite
individual or corporate power and authority to enter into and to consummate the
transactions contemplated by this Agreement, the Warrant, and each of any other
agreements entered into by the Parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Exchange
Documents”) and otherwise to carry out his obligations hereunder and
thereunder.  The execution and delivery of this Agreement by the Holder and the
consummation by him of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Holder and no
further action is required by the Holder.  This Agreement has been (or upon
delivery will have been) duly executed by the Holder and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Holder enforceable against the Holder in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

 

 

 

b.          Except as provided under applicable securities laws, the Hakim’s
Shares are free of restrictions on transfer, rights of redemption, rescission
rights or other restrictions whatsoever. The Holder is the sole record, legal
and beneficial owner of the Hakim’s Shares. The Holder has good and valid title
to the Hakim’s Shares owned by him, free and clear of any liens. No person or
entity other than the Holder has any power or right, whether or not shared with
any other Person, to dispose of or direct the disposition of any of the Hakim’s
Shares or to vote or direct the voting of any of the Hakim’s Shares. The Holder
has not made any prior transfer or conveyance of any portion of the Hakim’s
Shares or of any interest therein.

 

c.           Tax Advisors. Each Party shall be responsible for their own tax
liabilities, if any, that may result from the transactions contemplated by this
Agreement.

 

d.           Information Regarding the Holder. the Holder is an “accredited
investor”, as such term is defined in Rule 501 of Regulation D promulgated by
the United States Securities and Exchange Commission (the “Commission”) under
the Securities Act.

 

e.           Legend. The Holder understands that because the Hakim Shares were
issued pursuant to an exemption from registration or qualification under the
Securities Act and applicable state securities laws and are restricted
securities, the New Hakim Securities also will be restricted securities and the
certificates therefor shall bear a restrictive legend in substantially the
following form:

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE [EXERCISABLE]
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO
BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

Execution VersionPage 2

 

 

f.           Restricted Securities. The Holder understands that: (i) the New
Hakim Securities and, for the purposes of this paragraph, the shares of Common
Stock issuable upon conversion or exercise of the New Hakim Securities, have not
been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) the Holder shall have
delivered to the Company an opinion of counsel, in a form reasonably acceptable
to the Company, to the effect that such New Hakim Securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration, or (C) the Holder provides the Company with
reasonable assurance that such New Hakim Securities can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the Securities
Act (or a successor rule thereto) (collectively, “Rule 144”); (ii) any sale of
the New Hakim Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144, and further, if Rule 144 is not
applicable, any resale of the New Hakim Securities under circumstances in which
the seller (or the Person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the Commission promulgated thereunder; and (iii) neither the
Company nor any other Person is under any obligation to register the New Hakim
Securities under the Securities Act or any state securities laws or to comply
with the terms and conditions of any exemption thereunder.

 

5.            Representations and Warranties of the Company. The Company hereby
makes the following representations and warranties to the Holder:

 

a.           Authorization; Enforcement. Except for the limitation on issuing
shares of Common Stock set forth in Section 6 of this Agreement, the Company has
the requisite corporate power and authority to enter into and to consummate the
transactions contemplated by this Agreement and the Exchange Documents and
otherwise to carry out its obligations hereunder and thereunder.  Except for the
limitation on issuing shares of Common Stock set forth in Section 6 of this
Agreement, the execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors of the Company
or the Company’s shareholders in connection therewith. This Agreement and any
Exchange Documents have been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, except for
the limitation on issuing shares of Common Stock set forth in Section 6 of this
Agreement, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

b.          Organization and Qualification. Each of the Company and its
subsidiaries (the “Subsidiaries”) are entities duly organized and validly
existing and in good standing under the laws of the jurisdiction in which they
are formed, and have the requisite power and authorization to own their
properties and to carry on their business as now being conducted and as
presently proposed to be conducted. Each of the Company and each of its
Subsidiaries is duly qualified as a foreign entity to do business and is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing would not
have a Material Adverse Effect. As used in this Agreement, “Material Adverse
Effect” means, other than the Company’s inability to increase the number of
authorized shares of Common Stock as described in Section 6 of this Agreement or
any limitations or adverse effects resulting therefrom, any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any Subsidiary, individually or taken as a whole, (ii) the
transactions contemplated hereby or in any of the other Exchange Documents or
(iii) the authority or ability of the Company to perform any of its obligations
under any of the Exchange Documents. Other than its Subsidiaries, there is no
Person (as defined below) in which the Company, directly or indirectly, owns
capital stock or holds an equity or similar interest. “Person” means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, any other entity and any
governmental entity or any department or agency thereof.

 

Execution VersionPage 3

 

 

c.           No Conflict. Except for the limitation on issuing shares of Common
Stock set forth in Section 6 of this Agreement, the execution, delivery and
performance of the Exchange Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby (including, without
limitation, the issuance of the New Hakim Securities will not (i) result in a
violation of the Articles of Incorporation (as defined below) or other
organizational documents of the Company or any of its Subsidiaries, any capital
stock of the Company or any of its Subsidiaries or Bylaws (as defined below) of
the Company or any of its Subsidiaries, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
foreign, federal and state securities laws applicable to the Company or any of
its Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected except, in the case of clause (ii) or (iii)
above, to the extent such violations that could not reasonably be expected to
have a Material Adverse Effect.

 

d.           No Consents. Except for the required increase in authorized shares
of Common Stock required to permit full conversion of the Series J Preferred
Shares and full exercise of the Warrants as set forth in Section 6 of this
Agreement, (i) neither the Company nor any Subsidiary is required to obtain any
consent from, authorization or order of, or make any filing or registration
with, any court, governmental agency or any regulatory or self-regulatory agency
or any other Person in order for it to execute, deliver or perform any of its
respective obligations under or contemplated by the Exchange Documents, in each
case, in accordance with the terms hereof or thereof and (ii) all consents,
authorizations, orders, filings and registrations which the Company or any
Subsidiary is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date of this Agreement, and neither the
Company nor any of its Subsidiaries is aware of any facts or circumstances which
might prevent the Company or any of its Subsidiaries from obtaining or effecting
any of the registration, application or filings contemplated by the Exchange
Documents.

 

e.           Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Holder contained herein, the offer and
issuance by the Company of the New Hakim Securities is exempt from registration
under the Securities Act. The offer and issuance of the New Hakim Securities is
exempt from registration under the Securities Act pursuant to the exemption
provided by Section 3(a)(9) thereof. The Company covenants and represents to the
Holder that neither the Company nor any of its Subsidiaries has received,
anticipates receiving, has any agreement to receive or has been given any
promise to receive any consideration from the Holder or any other Person in
connection with the transactions contemplated by the Exchange Documents.

 

f.            Issuance of New Hakim Securities. Except for the limitation on
issuing shares of Common Stock set forth in Section 6 of this Agreement, the
issuance of the New Hakim Securities and the Shares of Common Stock issuable
upon conversion and exercise thereof, are duly authorized and upon issuance in
accordance with the terms of the Exchange Documents shall be validly issued,
fully paid and non-assessable and free from all taxes, liens, charges and other
encumbrances with respect to the issue thereof.

 

Execution VersionPage 4

 

 

g.           Transfer Taxes. As of the date of this Agreement, all share
transfer or other taxes (other than income or similar taxes) which are required
to be paid in connection with the issuance of the New Hakim Securities to be
exchanged with the Holder hereunder will be, or will have been, fully paid or
provided for by the Company, and all laws imposing such taxes will be or will
have been complied with.

 

6.           Additional Acknowledgments of the Holder Concerning the Limitation
of Authorized Shares of Common Stock. The Holder acknowledges that, as of the
date of this Agreement there is not a sufficient number of authorized shares of
Common Stock (that are not issued, outstanding or reserved for issuance)
available to effect the conversion of the Series J Preferred Shares being issued
to the Holder and/or the exercise of the Warrants. The Company represents that
it shall use its best efforts to obtain Shareholder Approval (as defined below)
within two (2) years of the date of first issuance of the New Hakim Securities
to permit the full conversion of the Series J Preferred Shares being issued to
the Holder and the full exercise of the Warrants and, if Shareholder Approval is
not obtained due to an insufficient number of shareholder votes for passage, the
Company shall continue to solicit for Shareholder Approval annually thereafter.
“Shareholder Approval” means the vote of Company shareholders, as may be
required by Nevada law, to approve an increase in the number of authorized
shares of Common Stock without a corresponding decrease in the par value thereof
to permit full conversion of the Series J Preferred Shares and full exercise of
the Warrants. Notwithstanding anything to the contrary in this Agreement, all
representations and warranties of the Company set forth herein are subject to
the limitations and requirements set forth in Section 6 of this Agreement. The
Holder acknowledges that should the Company not be able to obtain such
Shareholder Approval, the Holder will not be able to convert the Series J
Preferred Shares being issued to the Holder and/or exercise the Warrants.

 

7.           Miscellaneous.

 

a.           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.

 

b.           Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Exchange Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New Jersey, without regard to the principles of conflicts of law thereof. Each
Party agrees that all legal Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Exchange Documents (whether brought against a Party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in New Jersey. Each Party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in New Jersey for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Exchange Documents), and hereby irrevocably
waives, and agrees not to assert in any Action or Proceeding, any claim that it
is not personally subject to the jurisdiction of any such court, that such
Action or Proceeding is improper or is an inconvenient venue for such
Proceeding. Each Party hereby irrevocably waives personal service of process and
consents to process being served in any such Action or Proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such Party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. If any Party hereto shall commence an action or proceeding to
enforce any provisions of the Exchange Documents, then, the prevailing Party in
such Action or Proceeding shall be reimbursed by the non-prevailing Party for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Action or Proceeding. 

 

Execution VersionPage 5

 

 

c.           Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

d.           Counterparts/Execution. This Agreement may be executed in two or
more identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
Party and delivered to the other Party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains an electronic
file of an executed signature page, such signature page shall create a valid and
binding obligation of the Party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.

 

e.           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile or email attachment at
the facsimile number or email address, respectively, as set forth below at or
prior to 5:30 p.m. (New York City time) on a Business Day, (b) the next Business
Day after the date of transmission, if such notice or communication is delivered
via facsimile or email attachment at the facsimile number or email address,
respectively, as set forth below on a day that is not a Business Day or later
than 5:30 p.m. (New York City time) on any Business Day, (c) the second (2nd)
Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service or (d) upon actual receipt by the party to
whom such notice is required to be given. A “Business Day” means any day except
any Saturday, any Sunday, any day which is a federal legal holiday in the United
States or any day on which banking institutions in the State of New York are
authorized or required by law or other governmental action to close. The address
for such notices and communications are as follows:

 

If to the Company:

Elite Pharmaceuticals, Inc.

165 Ludlow Avenue,

Northvale, New Jersey 07647

Attention: Chief Financial Officer

Fax No.: (201) 750-2755

Authorized E-mail address: CWard@elitepharma.com

 

With a copy to (which shall not constitute notice):

Richard Feiner, Esq.

Wall Street Plaza

88 Pine Street

12th Floor

New York, NY 10005

Facsimile No.: (917) 720-0863

Authorized E-mail address: RFeiner@silverfirm.com

 

If to the Holder, to the address set forth on the signature page of the Holder.

 

Execution VersionPage 6

 

 

f.            Expenses. The Parties hereto shall pay their own costs and
expenses in connection herewith.

 

g.           Entire Agreement; Amendments. This Agreement and the Exchange
Documents constitute the entire agreement between the Parties with regard to the
subject matter hereof and thereof, superseding all prior agreements or
understandings, whether written or oral, between or among the Parties. This
Agreement may be amended, modified, superseded, cancelled, renewed or extended,
and the terms and conditions hereof may be waived, only by a written instrument
signed by all Parties, or, in the case of a waiver, by the Party waiving
compliance. Except as expressly stated herein, no delay on the part of any Party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any Party of any right, power or
privilege hereunder preclude any other or future exercise of any other right,
power or privilege hereunder.

 

h.           Headings. The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.

 

(Signature Page Follows)

 

Execution VersionPage 7

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

ELITE PHARMACEUTICALS, INC.             By: /s/ Carter Ward       Name:  Carter
Ward       Title:    Chief Financial Officer    

 

HOLDER:       /s/ Nasrat Hakim   Nasrat Hakim       Address for Notices  

 

Facsimile No.:

 

Authorized E-mail address:

 

Execution VersionPage 8

 

 

Exhibit A

 

Certificate of Designations for the Series J Preferred Shares

 

CERTIFICATE OF DESIGNATION

 

of

 

SERIES J CONVERTIBLE PREFERRED STOCK

 

of

 

ELITE PHARMACEUTICALS, INC.,

 

(Pursuant to Section 78.1955 of the
Nevada Revised Statutes)

 



 

 

Elite Pharmaceuticals, Inc., a corporation organized and existing under the laws
of the State of Nevada (hereinafter called the “Corporation”), hereby certifies
that the following resolution was adopted by the board of directors of the
Corporation as required by Section 78.1955 of the Nevada Revised Statutes at a
meeting of the Directors on April 28, 2017:

 

RESOLVED, that pursuant to the authority granted to and vested in the board of
directors of the Corporation (the “Board”) in accordance with the provisions of
the Articles of Incorporation of the Corporation, as currently in effect, the
Board hereby creates a series of Preferred Stock, par value $0.01 per share (the
“Preferred Stock”), of the Corporation and hereby states the designation and
number of shares, and fixes the relative rights, preferences, and limitations
thereof as follows (with all terms not otherwise defined having the meaning set
forth in Section 9 of the Certificate of Designation or, if not defined therein,
in the Exchange Agreement):

 

Series J Convertible Preferred Stock:

 

Section 1. Designation, Amount and Stated Value. The shares of such series shall
be designated as “Series J Convertible Preferred Stock” (the “Series J Preferred
Stock”) and the number of shares constituting the Series J Preferred Stock shall
be Fifty (50) and stated value of each share of Series J Preferred Stock shall
be equal to $1,000,000 (One million dollars) (the "Stated Value"). Such number
of shares may be increased or decreased by resolution of the board of directors;
provided, that no decrease shall reduce the number of shares of Series J
Preferred Stock to a number less than the number of shares then outstanding plus
the number of shares reserved for issuance upon the exercise of outstanding
options, rights or warrants or upon the conversion of any outstanding securities
issued by the Corporation convertible into Series J Preferred Stock.

 

 

 

 

Section 2. Dividends, Distributions and Rank.

 

(a) Solely during any Dividend Entitlement Period, holders of Series J Preferred
Stock (the “Holders”)s shall be entitled to receive, and the Corporation shall
pay, dividends at the rate per share (as a percentage of the Stated Value per
share) of 20% per annum, payable quarterly, in arrears, on January 1, April 1,
July 1 and October 1, (except that, if such date is not a Trading Day, the
payment date shall be the next succeeding Trading Day) (each such date, a
"Dividend Payment Date") in cash or duly authorized, validly issued, fully paid
and non-assessable shares of Series J Preferred Stock as set forth in this
Subsection (a), or a combination thereof (the amount to be paid in shares of
Series J Preferred Stock, the "Dividend Share Amount"). The form of dividend
payments to each Holder shall be made, at the option of the Holders, (i) in
cash, to the extent that funds are legally available for the payment of
dividends in cash, (ii) in shares of Series J Preferred Stock, or (iii) a
combination thereof. Dividends on the Series J Preferred Stock shall be
calculated on the basis of a 360-day year, shall accrue daily during the
Dividend Commencement Period, and shall be deemed to accrue from such date
whether or not earned or declared and whether or not there are profits, surplus
or other funds of the Corporation legally available for the payment of
dividends. Except as otherwise provided herein, if at any time the Corporation
pays dividends partially in cash and partially in shares, then such payment
shall be distributed ratably among the Holders based upon the number of shares
of Series J Preferred Stock held by each Holder on such Dividend Payment Date.
No Holder is entitled to receive any Dividends and the Company is not obligated
to pay any Dividends to any Holder other than during a Dividend Entitlement
Period.

 

(b) The Series J Preferred Stock shall rank senior to the Common Stock with
respect to the payment of dividends and pari passu to the Common Stock with
respect to liquidation, dissolution or winding up of the Corporation.

 

(c) So long as any Series J Preferred Stock shall remain outstanding, the
Corporation shall not declare, pay or set aside any dividends on shares of any
other class or series of capital stock of the Corporation (other than dividends
payable pursuant to the Series H Preferred Stock or any shares of any series of
Preferred Stock (or any similar stock) ranking prior and superior to the Series
J Preferred Stock with respect to dividends) unless the Holders shall first
receive, or simultaneously receive, a dividend on each outstanding share of
Series J Preferred Stock in an amount equal to the dividend the Holders would
have been entitled to receive upon conversion, in full, of one share of Series J
Preferred Stock immediately prior to the record date for determination of
holders entitled to receive such dividend regardless of whether an Authorized
Share Deficiency Exists.

 

Section 3. Voting Rights. The Holders of shares of Series J Preferred Stock
shall have the following voting rights:

 

(a) On any matter presented to the shareholders of the Corporation for their
action or consideration at any meeting of shareholders of the Corporation (or by
written consent of shareholders in lieu of meeting), each Holder shall be
entitled to cast the number of votes equal to the number of whole shares of
Common Stock into which the shares of Series J Preferred Stock held by the
Holder are convertible as of the record date for determining the shareholders
entitled to vote on such matter regardless of whether an Authorized Share
Deficiency Exists.

 

(b) Except as otherwise provided herein, in any other certificate of
designations creating a series of Preferred Stock or any similar stock, or by
law, the Holders and the holders of shares of Common Stock and any other capital
stock of the Corporation having general voting rights shall vote together as one
class on all matters submitted to a vote of shareholders of the Corporation.

 

(c) Except as set forth herein, or as otherwise provided by law, Holders shall
have no special voting rights and their consent shall not be required (except to
the extent they are entitled to vote with holders of Common Stock as set forth
herein) for taking any corporate action.

 

Section 4. Conversion at the Option of the Holder.

 

(a) Conversion. Each share of Series J Preferred Stock shall be convertible into
shares of Common Stock (subject to the limitations set forth in Section 4(c)),
at the option of the Holder, on any Conversion Date, by dividing the Stated
Value of such share of Series J Preferred Stock by the Conversion Price.

 

Execution VersionPage 10

 

 

(b) Conversion Price. The conversion price for the Series J Preferred Stock
shall equal $0.1521, subject to adjustment herein (the “Conversion Price ”).

 

(c) Conversion Restrictions. Anything set forth herein to the contrary
notwithstanding, if, upon any Conversion Date there is not a sufficient number
of authorized shares of Common Stock (that are not issued, outstanding or
reserved for issuance) available to effect the entire conversion of the then
outstanding shares of Series J Preferred Stock and the then outstanding common
stock purchase warrants issued in conjunction therewith (an “Authorized Share
Deficiency”), such conversion shall not exceed the Issuable Maximum; however,
the Corporation shall use its best efforts to obtain Shareholder Approval within
two (2) years of the date of first issuance of Series J Preferred Stock to
permit the balance of the conversion. If Shareholder Approval is not obtained
due to an insufficient number of shareholder votes for passage, the Corporation
shall continue to solicit for Shareholder Approval annually thereafter.

 

(d) Mechanics of Conversion.

 

(i) A Holder shall effect conversions under Section 4(a) by delivering to the
Corporation a Conversion Notice. Promptly after receipt by the Corporation of a
Conversion Notice, the Corporation shall (A) issue or cause to be issued and
cause to be delivered to or upon the written order of the Holder and in the name
of the Holder a certificate for the Conversion Shares or (B) instruct the
Corporation’s transfer agent to issue such Conversion Shares in book entry form
and promptly notify Holder of same. The Holder shall be deemed to have become
holder of record of such Conversion Shares as of the Conversion Date.

 

(ii) Conversion Shares shall be restricted securities, not transferable unless
registered under the Securities Act of 1933 or such transfer is permitted
pursuant to an exemption from such registration under such Act.

 

(e) Fractional Shares. Upon a conversion hereunder, the Corporation shall not be
required to issue stock certificates representing fractions of shares of Common
Stock, but may if otherwise permitted, make a cash payment in respect of any
final fraction of a share.

 

(f) Transfer Taxes. The issuance of certificates for Conversion Shares on
conversion of the Series J Preferred Stock shall be made without charge to the
Holder for any documentary stamp or similar taxes that may be payable in respect
of the issue or delivery of such certificates, provided that the Corporation
shall not be required to pay any tax that may be payable in respect of any
transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of such shares of Series J
Preferred Stock so converted and the Corporation shall not be required to issue
or deliver such certificates unless or until the Person or Persons requesting
the issuance thereof shall have paid to the Corporation the amount of such tax
or shall have established to the satisfaction of the Corporation that such tax
has been paid.

 

Section 5. Reacquired Shares. Any shares of Series J Preferred Stock purchased
or otherwise acquired by the Corporation in any manner whatsoever shall be
retired and cancelled promptly after the acquisition thereof. All such shares
shall upon their cancellation become authorized but unissued shares of Preferred
Stock and may be reissued as part of a new series of Preferred Stock subject to
the conditions and restrictions on issuance set forth herein, in the Articles of
Incorporation, or in any other certificate of designations creating a series of
Preferred Stock or any similar stock or as otherwise required by law.

 

Execution VersionPage 11

 

 

Section 6. Liquidation, Dissolution or Winding Up.

 

(a) Upon any liquidation, dissolution or winding-up of the Corporation, whether
voluntary or involuntary (a “Liquidation”), each Holder shall be entitled to
receive for each share of Series J Preferred Stock, pari passu and pro rata with
the holders of Common Stock, out of the assets, whether capital or surplus, of
the Corporation an amount equal to the amount distributable with regard to the
number of whole shares of Common Stock into which the shares of Series J
Preferred Stock held by the Holder are convertible as of the date of the
Liquidation regardless of whether an Authorized Share Deficiency Exists.

 

(b) In the event, however, that there are not sufficient assets available to
permit payment in full of the Liquidation Amount, then remaining assets shall be
distributed ratably to the Holders and the holders of the Common Stock, in
proportion to their Common Stock Equivalency.

 

Section 7. Certain Adjustments.

 

(a) Stock Dividends and Splits. If the Corporation, at any time while the Series
J Preferred Stock is outstanding: (A) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on shares of
Common Stock or any other Common Stock Equivalents; (B) subdivides outstanding
shares of Common Stock into a larger number of shares; (C) combines (including
by way of a reverse stock split) outstanding shares of Common Stock into a
smaller number of shares; or (D) issues, in the event of a reclassification of
shares of the Common Stock, any shares of capital stock of the Corporation, then
the Conversion Price shall be multiplied by a fraction of which the numerator
shall be the number of shares of Common Stock (excluding any treasury shares of
the Corporation) outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to this Section 7(a)
shall become effective immediately after the record date for the determination
of shareholders entitled to receive such dividend or distribution and shall
become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.

 

(b) Subsequent Dilutive Issuances. If the Corporation or any Subsidiary thereof,
at any time while this Series J Preferred Stock is outstanding, sells or grants
any option to purchase or sells or grants any right to reprice its securities
(other than any Common Stock or Common Stock Equivalents in connection with an
Exempt Issuance), entitling any Person to acquire shares of Common Stock at an
effective price per share that is lower than the then applicable Conversion
Price (any such issuance, a “Dilutive Issuance ”) (if the holder of the Common
Stock or Common Stock Equivalents so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options or rights
per share which are issued in connection with such issuance, be entitled to
receive shares of Common Stock at an effective price per share that is lower
than the then applicable Conversion Price, such issuance shall be deemed to have
occurred for less than the then applicable Conversion Price on such date of the
Dilutive Issuance), then the then applicable Conversion Price shall be reduced
to a price determined by multiplying the then applicable Conversion Price by a
fraction, the numerator of which is the sum of (i) the number of shares of
Common Stock issued and outstanding immediately prior to the Dilutive Issuance
plus (ii) the number of shares of Common Stock issuable upon conversion or
exercise of Common Stock Equivalents issued and outstanding immediately prior to
the Dilutive Issuance plus (iii) the number of shares of Common Stock which the
offering price for such Dilutive Issuance would purchase at the then applicable
Conversion Price, and the denominator of which shall be the sum of (1) the
number of shares of Common Stock issued and outstanding immediately prior to the
Dilutive Issuance plus (2) the number of shares of Common Stock issuable upon
conversion or exercise of Common Stock Equivalents issued and outstanding
immediately prior to the Dilutive Issuance plus (3) the number of shares of
Common Stock so issued or issuable in connection with the Dilutive Issuance.
Notwithstanding the foregoing, no adjustment will be made under this Section
7(b) in respect of any issuance as to which the Holders of a majority of the
then issued and outstanding shares of Series J Preferred Stock have provided
their written approval. The Corporation shall notify the Holders in writing, no
later than five (5) Business Days following a Dilutive Issuance, indicating
therein the applicable issuance price, or applicable reset price, exchange
price, conversion price and other pricing terms (such notice, the “Dilutive
Issuance Notice ”). For purposes of clarification, whether or not the
Corporation provides a Dilutive Issuance Notice pursuant to this Section 7(b),
upon the occurrence of any Dilutive Issuance, the Holders are entitled to
receive a number of Conversion Shares based upon the adjusted Conversion Price
on or after the date of such Dilutive Issuance, regardless of whether the
Holders accurately refer to the adjusted Conversion Price in the Notice of
Conversion.

 

Execution VersionPage 12

 

 

(c) Pro Rata Distributions. If the Corporation, at any time while there are any
shares of Series J Preferred Stock issued or outstanding, distributes to all
holders of Common Stock (i) evidences of its indebtedness, (ii) any security
(other than a distribution of Common Stock described in Section 7(b)), (iii)
rights or warrants to subscribe for or purchase any security, or (iv) cash or
any other asset (in each case, “Distributed Property”), then, at the request of
any Holder delivered before the 90th day after the record date fixed for
determination of shareholders entitled to receive such distribution, the
Corporation will deliver to any such Holder, within five (5) Trading Days after
such request (or, if later, on the effective date of such distribution), the
Distributed Property that any such Holder would have been entitled to receive in
respect of the Conversion Shares for which the shares of Series J Preferred
Stock could have been converted immediately prior to such record date regardless
of whether an Authorized Share Deficiency then existed. If such Distributed
Property is not delivered to any such Holder pursuant to the preceding sentence,
upon any conversion by any such Holder of his or her shares of Series J
Preferred Stock that occurs after such record date, any such Holder shall be
entitled to receive, in addition to the Conversion Shares otherwise issuable
upon such conversion, the Distributed Property that any such Holder would have
been entitled to receive in respect of such number of Conversion Shares had any
such Holder been the record holder of such Conversion Shares immediately prior
to such record date.

 

(d) Fundamental Changes. If, at any time while there are any shares of Series J
Preferred Stock issued or outstanding, (i) the Corporation effects any merger or
consolidation of the Corporation with or into another Person (other than the
Holder), (ii) the Corporation or the Subsidiary effects any sale of all or
substantially all of either of their assets in one or more transactions (other
than to the Holders), (iii) any tender offer or exchange offer (whether by the
Corporation or another Person other than the Holders) is completed pursuant to
which holders of Common Stock are permitted to tender or exchange their shares
for other securities, cash or property, or (iv) the Corporation effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (other than as a result of a subdivision or
combination of shares of Common Stock described in Section 7(a)) (in any such
case, a “Fundamental Change”), then, conversion of Series J Preferred Stock is
permitted, even if such Fundamental Change occurs earlier than three years after
the Original Issue Date and even if an Authorized Share Deficiency exists, and
upon any subsequent conversion of Series J Preferred Stock, any Holder thereof
shall have the right to receive, for each Conversion Share that would have been
issuable upon such conversion absent such Fundamental Change, the same kind and
amount of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Change if it had been, immediately prior
to such Fundamental Change and regardless of whether an Authorized Share
Deficiency then existed, the holder of one share of Common Stock (the “Alternate
Consideration”). For purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the
Corporation shall apportion the Conversion Price among the Alternate
Consideration in a reasonable manner reflecting the relative value of any
different components of the Alternate Consideration. If holders of Common Stock
are given any choice as to the securities, cash or property to be received in a
Fundamental Change, then such Holders shall be given the same choice as to the
Alternate Consideration it receives upon any conversion of shares of such
Holders Series J Preferred Stock following such Fundamental Change.

 

Execution VersionPage 13

 

 

(e) Calculations. All calculations under this Section 7 shall be made to the
nearest cent or the nearest 1/10,000th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Corporation, and the disposition of
any such shares shall be considered an issue or sale of Common Stock.

 

(f) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 7, the Corporation at its expense will promptly compute such
adjustment in accordance with the terms hereof and prepare and deliver to each
Holder a certificate describing in reasonable detail such adjustment and the
transactions giving rise thereto, including all facts upon which such adjustment
is based.

 

Section 8. No Redemption. The shares of Series J Preferred Stock shall not be
redeemable.

 

Section 9. Definitions.

 

(a) “Alternate Consideration” shall have the meaning set forth in Section 7(d).

 

(b) “As Converted Common Stock” means the sum of the total number of shares of
Common Stock issued and outstanding plus the total number of shares of Common
Stock into which all issued and outstanding shares of Series J Preferred Stock
is convertible (regardless of whether an Authorized Share Deficiency then
existed).

 

(c) “Authorized Share Deficiency” shall have the meaning set forth in Section
4(c).

 

(d) “Certificate of Designations” means the Certificate of Designation of Series
J Preferred Stock.

 

(e) “Common Stock” means the Corporation’s common stock, par value $0.001 per
share.

 

(f) Common Stock Equivalency” means (i) for holders of Common Stock, the
percentage obtained by dividing the number of shares of Common Stock owned by
such holders by the As Converted Common Stock, and (ii) for the Holders, the
percentage obtained by dividing the number of shares of Common Stock into which
such Holder’s Series J Preferred Stock is convertible (regardless of whether an
Authorized Share Deficiency exists) by the As Converted Common Stock.

 

(g) "Common Stock Equivalents” means any securities of the Corporation or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, Common Stock.

 

(h) “Conversion Date” means the date, subject to the provisions of Section 7(d),
that is the earlier of (i) the date that Shareholder Approval is obtained and
the requisite corporate action has been effected; or (ii) not less than three
years subsequent to the Original Issue Date on which any Conversion Notice is
received by the Corporation pursuant to Section 4(d).

 

Execution VersionPage 14

 

 

(i) “Conversion Notice” means a written instruction from a Holder to the
Corporation stating the Holder’s conversion of all or a portion of such Holder’s
shares of Series J Preferred Stock and indicating the number of shares of Series
J Preferred Stock being so converted, with the form of such instructions
attached hereto as Annex A.

 

(j) “Conversion Price” shall have the meaning set forth in Section 4(b).

 

(k) “Conversion Shares” means the number of shares of Common Stock issuable upon
conversion of Series J Preferred Stock.

 

(l) “Dilutive Issuance” shall have the meaning set forth in Section 7(b).

 

(m) “Dilutive Issuance Notice” shall have the meaning set forth in Section 7(b).

 

(n) “Distributed Property” shall have the meaning set forth in Section 7(c).

 

(o) “Dividend Commencement Date” means the date that is the fourth anniversary
of the Original Issue Date, provided that, on such date, an Authorized Share
Deficiency exists.

 

(p) “Dividend Entitlement Period” means any period of time during which an
Authorized Shared Deficiency exists commencing on or after the Dividend
Commencement Date and ending upon such date that an Authorized Shared Deficiency
no longer exists.

 

(q) “Dividend Payment Date” shall have the meaning set forth in Section 2(a).

 

(r) “Dividend Share Amount” shall have the meaning set forth in Section 2(a).

 

(s) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(t) "Exchange Agreement” means the Exchange Agreement, dated as of April 28,
2017, to which the Corporation and Nasrat Hakim are parties, as amended,
modified or supplemented from time to time in accordance with its terms.

 

(u) “Exempt Issuance” means the issuance of (a) shares of Common Stock or
options to employees, consultants, officers or directors of the Company pursuant
to (i) any stock or option plan duly adopted by a majority of the non-employee
members of the Board or a majority of members of a committee of non-employee
directors established for such purpose or (ii) employment agreements with
Company employees or (iii) consulting agreements entered into by the Company;
(b) securities upon the exercise or exchange of or conversion of any Securities
issued pursuant to the Exchange Agreement and/or other securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of the Exchange Agreement, provided that such securities
have not been amended since the date of the Exchange Agreement to increase the
number of such securities or to decrease the exercise price, exchange price or
conversion price of such securities (other than in connection with stock splits
or combinations) or to extend the term of such securities; (c) securities issued
pursuant to acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person (or to the equity holders of a Person) which is, itself or
through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities; and (d) any equity line transactions entered into
between the Company and Lincoln Park Capital Fund, LLC during the calendar year
ended December 31, 2017.

 

Execution VersionPage 15

 

 

(v) “Fundamental Change” shall have the meaning set forth in Section 7(d).

 

(w) “Liquidation” shall have the meaning set forth in Section 6.

 

(x) “Issuable Maximum” means, for purposes of Section 4(c), the balance of
authorized shares of Common Stock that are not issued, outstanding or reserved
for issuance to permit conversion of all of the then outstanding shares of
Series J Preferred Stock and the exercise of all of the then outstanding common
stock warrants issued in conjunction therewith.

 

(y) "Original Issue Date” means the date of the first issuance of any shares of
the Series J Preferred Stock.

 

(z) “Person” means any individual, corporation, partnership, limited liability
company, joint venture, trust, business association, organization or other
entity.

 

(aa) “Series J Preferred Stock” shall have the meaning set forth in Section 1.

 

(bb) “Shareholder Approval” means the vote of Corporation shareholders, as may
be required by Nevada law, to approve an increase in the number of authorized
shares of Common Stock to permit conversion of all of the then outstanding
shares of Series J Preferred Stock and the exercise of all of the then
outstanding common stock warrants issued in conjunction therewith in excess of
the Issuable Maximum without a corresponding decrease in the par value thereof.

 

(cc) "Stated Value” shall have the meaning set forth in Section 1.

 

(dd) “Subsidiary” means Elite Laboratories, Inc., a Delaware corporation.

 

(ee) “Trading Days” means any day that the principal Trading Market upon which
the Common Stock trades or is quoted is open.

 

(ff) “Trading Market” means any of the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, the NYSE MKT, the NYSE, OTCBB, OTCQB or OTCQX (or any successors to any
of the foregoing).

 

[Signature page follows]

 

Execution VersionPage 16

 

 

IN WITNESS WHEREOF, this Certificate of Designation is executed on behalf of the
Corporation as of April 28, 2017.

 

  ELITE PHARMACEUTICALS, INC.       /s/ Carter J. Ward   Carter J. Ward, CFO

 

Execution VersionPage 17

 

 

ANNEX A

 

CONVERSION NOTICE

 

(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO CONVERT SHARES OF SERIES J
PREFERRED STOCK)

 

The undersigned hereby elects to convert the number of shares of Series J
Convertible Preferred Stock indicated below into shares of common stock, par
value US$0.001 per share (the “Common Stock”), of Elite Pharmaceuticals Inc., a
Nevada corporation (the “Corporation”), according to the conditions hereof, as
of the date written below. If shares are to be issued in the name of a Person
other than the undersigned, the undersigned will pay all transfer taxes payable
with respect thereto and is delivering herewith such certificates and opinions
as may be required by the Corporation. No fee will be charged to the Holder for
any conversion, except for any such transfer taxes.

 

A Date to Effect Conversion :   B Number of shares of Series J Preferred Stock
owned prior to conversion :   C Number of shares of Series J Preferred Stock to
be converted :   D Stated Value as per Section 1 :   E Total Stated Value of
shares of Series J Preferred Stock to be converted (C x D) :   F Applicable
conversion price :   G Number of shares of Common Stock to be issued pursuant to
this conversion of Series J Preferred Stock (E ÷ F) :   H Number of shares of
Series J Preferred Stock subsequent to conversion (B-C) :  

 

HOLDER: By:          

Name:

   

 

Execution VersionPage 18

 

 

Exhibit B

 

Form of Warrant

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.

 

COMMON STOCK PURCHASE WARRANT

 

Elite Pharmaceuticals, inc.

 

Warrant Shares: 79,008,661 Issue Date: April 28, 2017

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, Mr. Nasrat Hakim or his assigns (the “Holder”) is entitled, upon the
terms and subject to the limitations (including, but not limited to, the Company
obtaining shareholder approval to increase the number of the Company’s
authorized shares of Common Stock to permit exercise of the Warrant as required
by Section 2(g) below) and the conditions hereinafter set forth, at any time on
or after the Initial Exercise Date and on or prior to the close of business on
the tenth (10) year anniversary of the Issue Date, or earlier as set forth in
Section 5 below (the “Termination Date”) but not thereafter (the “Exercise
Period”), to subscribe for and purchase from Elite Pharmaceuticals, Inc., a
Nevada corporation (the “Company”), up to 79,008,661 shares (as subject to
adjustment hereunder, the “Warrant Shares”) of Common Stock. The purchase price
of one share of Common Stock under this Warrant shall be equal to the Exercise
Price, as defined in Section 2(b).

 

Section 1.            Definitions.

 

a)Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in that certain Exchange Agreement (the “Exchange
Agreement”), dated April 28, 2017, among the Company and the Holder’s signatory
thereto.

 

b)“Initial Exercise Date” means the date, subject to the provisions of Section
3, that is the earlier of (i) the date that Shareholder Approval is obtained and
the requisite corporate action has been effected; or (ii) April 28, 2020.

 

 1 

 

 

c)Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the Nasdaq
Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market, the
NYSE MKT, the NYSE, OTCBB, OTCQB or OTCQX (or any successors to any of the
foregoing).

 

d)“Shareholder Approval” shall have the meaning set forth in 2(g).

 

Section 2.            Exercise

 

a)          Exercise of Warrant. Exercise of the purchase rights represented by
this Warrant may be made, in whole or in part, at any time or times on or after
the Initial Exercise Date and on or before the Termination Date by delivery to
the Company (or such other office or agency of the Company as it may designate
by notice in writing to the registered Holder at the address of the Holder
appearing on the books of the Company) of a duly executed facsimile copy (or
e-mail attachment) of the Notice of Exercise in the form annexed hereto along
with payment of the aggregate Exercise Price for the shares specified in the
applicable Notice of Exercise by wire transfer or cashier’s check drawn on a
United States bank, unless the cashless exercise procedure specified in Section
2(b) below is specified in the applicable Notice of Exercise. No ink-original
Notice of Exercise shall be required, nor shall any medallion guarantee (or
other type of guarantee or notarization) of any Notice of Exercise form be
required. Notwithstanding anything herein to the contrary, the Holder shall not
be required to physically surrender this Warrant to the Company until the Holder
has purchased all of the Warrant Shares available hereunder and the Warrant has
been exercised in full, in which case, the Holder shall surrender this Warrant
to the Company for cancellation within three (3) Trading Days of the date the
final Notice of Exercise is delivered to the Company. Partial exercises of this
Warrant resulting in purchases of a portion of the total number of Warrant
Shares available hereunder shall have the effect of lowering the outstanding
number of Warrant Shares purchasable hereunder in an amount equal to the
applicable number of Warrant Shares purchased. The Holder and the Company shall
maintain records showing the number of Warrant Shares purchased and the date of
such purchases. The Holder and any assignee, by acceptance of this Warrant,
acknowledge and agree that, by reason of the provisions of this paragraph,
following the purchase of a portion of the Warrant Shares hereunder, the number
of Warrant Shares available for purchase hereunder at any given time may be less
than the amount stated on the face hereof.

 

b)          This Warrant may also be exercised, at the sole discretion of the
Holder, by means of a “cashless exercise”. The Holder shall, at the Holder’s
discretion, be entitled to a receive either a certificate for the number of
Warrant Shares equal to the quotient obtained by dividing [(A-B) (X)] by (A),
where:

 

A = the VWAP on the Trading Day immediately preceding the date of such cashless
exercise election;

 

B = The Exercise Price of this Warrant, as adjusted; and

 

 2 

 

 

X = the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise.

 

“VWAP” means, the volume weighted average price of the Common Stock on the
Trading Market as reported on the Trading Market.

 

OR

 

The cash value obtained by subtracting the then Exercise Price from the closing
price of the Company’s Common Stock on the Trading Market, as permitted
(provided such closing price is higher than the Exercise Price) and multiplying
the difference by the number of shares exercised in the Notice of Exercise.

 

c)          Exercise Price. The exercise price per share of the Common Stock
under this Warrant shall be $0.1521 , subject to adjustment hereunder (the
“Exercise Price”).

 

d)          No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. Any fraction of a share which the Holder would otherwise be entitled to
purchase upon such exercise shall be rounded up to the next whole share.

 

e)          Taxes. The Company will pay any documentary stamp taxes attributable
to the initial issuance of Warrant Shares issuable upon the exercise of the
Warrant; provided, however, that the Company shall not be required to pay any
tax or taxes which may be payable in respect of any transfer involved in the
issuance or delivery of any certificates for Warrant Shares in a name other than
that of the registered holder of this Warrant in respect of which such shares
are issued. The holder shall be responsible for income taxes due under federal
or state law, if any such tax is due.

 

 3 

 

 

f)           Holder’s Exercise Limitations. Except for exercises of this Warrant
by Mr. Nasrat Hakim and/or any entity for which Mr. Hakim would be deemed the
beneficial owner for purposes of Section 16 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations promulgated
thereunder, the Company shall not effect any exercise of this Warrant, and a
Holder shall not have the right to exercise any portion of this Warrant,
pursuant to Section 2 or otherwise, to the extent that after giving effect to
such exercise as set forth on the applicable Notice of Exercise, such Holder
(for purposes of this Section 2(f), “Holder” includes such Holder's Affiliates,
and any other person or entity acting as a group together with such Holder or
any of such Holder's Affiliates) would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below). For purposes of this Section
2(f), beneficial ownership shall be calculated in accordance with Section 13(d)
of the Exchange Act and the rules and regulations promulgated thereunder. To the
extent that the limitation contained in this Section 2(f) applies, the
determination of whether the Warrants are convertible (in relation to other
securities owned by such Holder together with any Affiliates) shall be in the
sole discretion of such Holder, and the submission of a Notice of Exercise shall
be deemed to be such Holder's determination of whether the Warrants may be
exercised (in relation to other securities owned by such Holder together with
any Affiliates) and how many Warrants are exercised, in each case subject to
such aggregate percentage limitations. To ensure compliance with this
restriction, each Holder will be deemed to represent to the Company each time it
delivers a Notice of Exercise that such Notice of Exercise has not violated the
restrictions set forth in this paragraph and the Company shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. The "Beneficial Ownership Limitation” shall
be 4.99% of the number of shares of the Common Stock outstanding immediately
after giving effect to the issuance of shares of Common Stock issuable upon
exercise of the Warrants held by the Holder. By written notice to the Company,
any Holder may from time to time increase or decrease the Beneficial Ownership
Limitation to any other percentage not in excess of 9.99% specified in such
notice; provided that (i) any such increase will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company, and (ii)
any such increase or decrease will apply only to such Holder providing such
written notice and not to any other Holder.

 

g)          Insufficient Authorized Share Limitation. If, upon of any Notice of
Exercise there is not a sufficient number of authorized shares of Common Stock
(that are not issued, outstanding or reserved for issuance) available to effect
the entire exercise of this Warrant and conversion of the then outstanding
shares of Series J Preferred Stock, such exercise shall not exceed the Issuable
Maximum (as defined below); however, the Company shall use its best efforts to
obtain Shareholder Approval (as defined below) within two (2) years of the date
of first issuance of the Warrants to permit the balance of the exercise. If
Shareholder Approval is not obtained due to an insufficient number of
shareholder votes for passage, the Company shall continue to solicit for
Shareholder Approval annually thereafter. “Issuable Maximum” means the balance
of authorized shares of Common Stock that are not issued, outstanding or
reserved for issuance to permit exercise of all of the then outstanding Warrants
and conversion of the then outstanding shares of Series J Preferred Stock.
“Shareholder Approval” means the vote of Company shareholders, as may be
required by Nevada law, to approve an increase in the number of authorized
shares of Common Stock to permit exercise of all of the then outstanding
Warrants and conversion of the then outstanding shares of Series J Preferred
Stock in excess of the Issuable Maximum without a corresponding decrease in the
par value thereof. The Holder acknowledges that should there not be a sufficient
number of authorized, unissued and unreserved shares of Common Stock to permit
exercise of this Warrant prior to the Termination Date, it is possible that no
shares will be issuable upon the exercise of this Warrant.

 

 4 

 

 

Section 3.            Certain Adjustments.

 

a)          Dividends, etc. In case the Company shall, with respect to the
holders of its Common Stock, (i) pay a Common Stock dividend or make a
distribution to its stockholders in shares of Common Stock or other securities,
(ii) split or subdivide its outstanding shares of Common Stock into a greater
number of shares, or (iii) combine its outstanding shares of Common Stock into a
smaller number of shares, then the Exercise Price in effect at the time of the
record date for such dividend or on the effective date of such split,
subdivision or combination, the number and kind of securities issuable on such
date, shall be proportionately adjusted so that the Holder of any Warrant
thereafter exercised shall be entitled to receive the aggregate number and kind
of shares of Common Stock (or such other securities other than Common Stock, as
the case may be) of the Company, at the same aggregate Exercise Price, that, if
such Warrant had been exercised immediately prior to such date, the Holder would
have owned upon such exercise and been entitled to receive by virtue of such
dividend, distribution, split, subdivision or combination. Such adjustment shall
be made successively whenever any event listed above shall occur.

 

b)          Merger, etc. If at any time after the date hereof there shall be a
merger or consolidation of the Company with or into or a transfer of all or
substantially all of the assets of the Company to another entity, then the
Holder shall be entitled to receive upon or after such transfer, merger or
consolidation becoming effective, and upon payment of the Exercise Price then in
effect, or by cashless exercise pursuant to Section 2(b), the number of shares
or other securities or property of the Company or of the successor corporation
resulting from such merger or consolidation, which would have been received by
the Holder for the shares of stock subject to this Warrant had this Warrant been
exercised just prior to such transfer, merger or consolidation becoming
effective or to the applicable record date thereof, as the case may be.

 

c)          Reclassification, etc. If at any time after the Issue Date there
shall be a reorganization or reclassification of the securities as to which
purchase rights under this Warrant exist into the same or a different number of
securities of any other class or classes, then the Holder shall thereafter be
entitled to receive upon exercise of this Warrant, during the period specified
herein and upon payment of the Exercise Price then in effect, or by cashless
exercise pursuant to Section 2(b), the number of shares or other securities or
property resulting from such reorganization or reclassification, which would
have been received by the Holder for the shares of stock subject to this Warrant
had this Warrant at such time been exercised.

 

 5 

 

 

d)          Subsequent Dilutive Issuances. If the Company at any time while this
Warrant is outstanding, sells or grants any option to purchase or sells or
grants any right to reprice its securities (other than any Common Stock or
Common Stock Equivalents (as defined below) in connection with an Exempt
Issuance (as defined below)), entitling any Person to acquire shares of Common
Stock at an effective price per share that is lower than the then applicable
Exercise Price (any such issuance, a “Dilutive Issuance ”) (if the holder of the
Common Stock or Common Stock Equivalents so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options or rights
per share which are issued in connection with such issuance, be entitled to
receive shares of Common Stock at an effective price per share that is lower
than the then applicable Exercise Price, such issuance shall be deemed to have
occurred for less than the then applicable Exercise Price on such date of the
Dilutive Issuance), then the then applicable Exercise Price shall be reduced to
a price determined by multiplying the then applicable Exercise Price by a
fraction, the numerator of which is the sum of (i) the number of shares of
Common Stock issued and outstanding immediately prior to the Dilutive Issuance
plus (ii) the number of shares of Common Stock issuable upon conversion or
exercise of Common Stock Equivalents issued and outstanding immediately prior to
the Dilutive Issuance plus (iii) the number of shares of Common Stock which the
offering price for such Dilutive Issuance would purchase at the then applicable
Exercise Price, and the denominator of which shall be the sum of (1) the number
of shares of Common Stock issued and outstanding immediately prior to the
Dilutive Issuance plus (2) the number of shares of Common Stock issuable upon
conversion or exercise of Common Stock Equivalents issued and outstanding
immediately prior to the Dilutive Issuance plus (3) the number of shares of
Common Stock so issued or issuable in connection with the Dilutive Issuance.
Notwithstanding the foregoing, no adjustment will be made under this Section
3(d) in respect of any issuance as to which the Holders Warrants representing a
majority of the shares issuable upon exercise of the then remaining Warrants
have provided their written approval. The Company shall notify the Holder in
writing, no later than five (5) Business Days following a Dilutive Issuance,
indicating therein the applicable issuance price, or applicable reset price,
exchange price, Exercise Price and other pricing terms (such notice, the
“Dilutive Issuance Notice”). For purposes of clarification, whether or not the
Company provides a Dilutive Issuance Notice pursuant to this Section 3(d), upon
the occurrence of any Dilutive Issuance, the Holders are entitled to receive a
number of Warrant Shares based upon the adjusted Exercise Price on or after the
date of such Dilutive Issuance, regardless of whether the Holder accurately
refers to the adjusted Exercise Price in the Notice of Conversion. “Common Stock
Equivalents” means any securities of the Company which would entitle the holder
thereof to acquire at any time Common Stock, including, without limitation, any
debt, preferred stock, rights, options, warrants or other instrument that is at
any time convertible into or exchangeable for, Common Stock. “Exempt Issuance”
means the issuance of (a) shares of Common Stock or options to employees,
consultants, officers or directors of the Company pursuant to (i) any stock or
option plan duly adopted by a majority of the non-employee members of the Board
of Directors of the Company or a majority of members of a committee of
non-employee directors established for such purpose or (ii) employment
agreements with Company employees or (iii) consulting agreements entered into by
the Company; (b) securities upon the exercise or exchange of or conversion of
any Securities issued pursuant to the Exchange Agreement and/or other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of the Exchange Agreement, provided that such
securities have not been amended since the date of the Exchange Agreement to
increase the number of such securities or to decrease the exercise price,
exchange price or conversion price of such securities (other than in connection
with stock splits or combinations) or to extend the term of such securities; (c)
securities issued pursuant to acquisitions or strategic transactions approved by
a majority of the disinterested directors of the Company, provided that any such
issuance shall only be to a Person (or to the equity holders of a Person) which
is, itself or through its subsidiaries, an operating company or an owner of an
asset in a business synergistic with the business of the Company and shall
provide to the Company additional benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities; and (d) any equity line
transactions entered into between the Company and Lincoln Park Capital Fund, LLC
during the calendar year ended December 31, 2017.

 

 6 

 

 

e)          Exchange Prohibition. If, the Holder submits a Notice of Exercise at
a time when the Common Stock is listed for trading on a National Securities
Exchange (as defined in the Exchange Act), Shareholder Approval has been
obtained and the requisite corporate action has been effected and, the exercise
pursuant the Notice of Exercise would not be permitted under the rules of such
National Securities Exchange without further shareholder approval, the Holder
shall receive, upon the delivery of such Notice of Exercise, in lieu of the
shares issuable pursuant to such Notice of Exercise, the value obtained by
subtracting the then Exercise Price from the closing price of the Company’s
Common Stock on such National Securities Exchange (provided such closing price
is higher than the Exercise Price) and multiplying the difference by the number
of shares exercised in the Notice of Exercise.

 

f)           Calculations. All calculations under this Section 3 shall be made
to the nearest cent or the nearest 1/10,000th of a share, as applicable. The
number of shares of Common Stock outstanding at any given time shall not include
shares owned or held by or for the account of the Company, and the disposition
of any such shares shall be considered an issue or sale of Common Stock.

 

g)          Notice to Holder Whenever the Exercise Price is adjusted pursuant to
any provision of this Section 3, the Company shall promptly deliver to the
Holder by facsimile or email (as set forth on the signature page below) a notice
setting forth the Exercise Price after such adjustment and any resulting
adjustment to the number of Warrant Shares and setting forth a brief statement
of the facts requiring such adjustment.

 

(1)          Section 4.  Transfer of Warrant.

 

a)          Transferability. Subject to compliance with any applicable
securities laws and the conditions set forth in Section 4(d) hereof and to the
provisions of Section 4.e. and f. of the Exchange Agreement, this Warrant and
all rights hereunder are transferable, in whole or in part, upon surrender of
this Warrant at the principal office of the Company or its designated agent,
together with a written assignment of this Warrant substantially in the form
attached hereto duly executed by the Holder or its agent or attorney and funds
sufficient to pay any transfer taxes payable upon the making of such transfer.
Upon such surrender and, if required, such payment, the Company shall execute
and deliver a new Warrant or Warrants in the name of the assignee or assignees,
as applicable, and in the denomination or denominations specified in such
instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled. The Warrant, if properly assigned in accordance herewith,
may be exercised by a new holder for the purchase of Warrant Shares without
having a new Warrant issued.

 

 7 

 

 

b)          New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney.
Subject to compliance with Section 4(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice. All Warrants issued on transfers or
exchanges shall be dated the original Issue Date and shall be identical with
this Warrant except as to the number of Warrant Shares issuable pursuant
thereto.

 

c)          Warrant Register. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose, in the name of the
record Holder hereof from time to time. The Company may deem and treat the
registered Holder of this Warrant as the absolute owner hereof for the purpose
of any exercise hereof or any distribution to the Holder, and for all other
purposes, absent actual notice to the contrary.

 

d)          Transfer Restrictions. If, at the time of the surrender of this
Warrant in connection with any transfer of this Warrant, the transfer of this
Warrant shall not be registered pursuant to an effective registration statement
under the Securities Act of 1933, as amended (the “Securities Act”) and under
applicable state securities or blue sky laws, the Company may require, as a
condition of allowing such transfer, that the Holder or transferee of this
Warrant, as the case may be, comply with the transfer restrictions provided by
the Exchange Agreement, including those set forth in Section 4.e and f. thereof.

 

e)          Representation by the Holder. The Holder, by the acceptance hereof,
represents and warrants that (i) it is acquiring this Warrant and, upon any
exercise hereof, will acquire the Warrant Shares issuable upon such exercise,
for its own account and not with a view to or for distributing or reselling such
Warrant Shares or any part thereof in violation of the Securities Act or any
applicable state securities law, except pursuant to sales registered or exempted
under the Securities Act; and (ii) it is an “accredited investor” as defined in
Regulation D promulgated under the Securities Act.

 

Section 5.            Intentionally left blank.

 

Section 6.            Miscellaneous.

 

a)          No Rights as Shareholder Until Exercise. This Warrant does not
entitle the Holder to any voting rights, dividends or other rights as a
shareholder of the Company prior to the exercise hereof as set forth in Section
2.

 

b)          Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 

c)          Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then, such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

 8 

 

 

d)          Authorized Shares. The Holder acknowledges that, as of the Original
Issue Date and thereafter, as stated in Section 2(g) above, the Company does not
have a sufficient number of authorized, unissued and unreserved shares of Common
Stock to permit full exercise of this Warrant. The Holder further acknowledges
that should there not be a sufficient number of authorized, unissued and
unreserved shares of Common Stock to permit exercise of this Warrant prior to
the Termination Date, it is possible that no shares will be issuable upon the
exercise of this Warrant. The Company covenants that its issuance of this
Warrant shall constitute full authority to its officers who are charged with the
duty of issuing the necessary Warrant Shares upon the exercise of the purchase
rights under this Warrant, provided that there are adequate authorized and
unreserved shares of Common Stock available for such exercise. The Company will
take all such reasonable action as may be necessary to assure that such Warrant
Shares may be issued as provided herein without violation of any applicable law
or regulation, or of any requirements of the Trading Market upon which the
Common Stock may be listed. The Company covenants that all Warrant Shares which
may be issued upon the exercise of the purchase rights represented by this
Warrant, provided that there are a sufficient number of authorized shares of
Common Stock (that are not issued, outstanding or reserved for issuance)
available to effect the entire exercise of this Warrant, will, upon exercise of
the purchase rights represented by this Warrant and payment for such Warrant
Shares in accordance herewith, be duly authorized, validly issued, fully paid
and nonassessable and free from all taxes, liens and charges created by the
Company in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously with such issue).

 

e)          Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Exchange Agreement.

 

f)           Restrictions. The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws.

 

g)          Notices. Any notice, request or other document required or permitted
to be given or delivered to the Holder by the Company shall be delivered in
accordance with the notice provisions of the Exchange Agreement.

 

h)          Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder. The provisions of
this Warrant are intended to be for the benefit of any Holder from time to time
of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.

 

i)           Amendment. This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and the Holder.

 

j)           Severability. Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.

 

 9 

 

 

k)          Headings. The headings used in this Warrant are for the convenience
of reference only and shall not, for any purpose, be deemed a part of this
Warrant.

 

********************

 

(Signature Page Follows)

 

 10 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

    ELITE PHARMACEUTICALS, INC.         By: /s/ Carter J. Ward     Carter J.
Ward, CFO

 

Holder’s e-mail address:     

 

Holder’s fax number:     

 

 11 

 

 

NOTICE OF EXERCISE

 

To: Elite Pharmaceuticals, inc.

 

1.The undersigned hereby elects to purchase _______________________ Warrant
Shares of the Company pursuant to the terms of the attached Warrant (only if
exercised in full), and tenders herewith payment of the exercise price in full,
together with all applicable transfer taxes, if any.

 

2.Payment shall take the form of (check applicable box):

 

[   ] in lawful money of the United States; or

 

[ ] [if permitted the cancellation of such number of Warrant Shares as is
necessary, in accordance with the formula set forth in subsection 2(b), to
exercise this Warrant with respect to the maximum number of Warrant Shares
purchasable pursuant to the cashless exercise procedure set forth in subsection
2(b).

 

3.Please issue said Warrant Shares in the name of the undersigned or in such
other name as is specified below:

                             

 

4.Accredited Investor. The undersigned is an “accredited investor” as defined in
Regulation D promulgated under the Securities Act of 1933, as amended.

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:    

 

Signature of Authorized Signatory of Investing Entity:   

 

Name of Authorized Signatory:   

 

Title of Authorized Signatory:   

 

Date:   

 

 12 

 

 

ASSIGNMENT FORM

 

(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

Name:             (Please Print) Address:             (Please Print) Phone
Number:       Email Address:       Dated: _______________ __, ______  

 

Holder’s Signature:    

 

Holder’s Address:    

 

 13 

